Citation Nr: 1100005	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO. 07-25 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for moderate obstructive lung 
defect.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.  Adamson, Counsel







INTRODUCTION

The Veteran served on active duty from August 1991 to January 
1992, from February 1995 to September 1995, and from December 
2003 to March 2005, to include service in the Southwest Asia 
Theater of Operations, and with additional periods of reserve 
service not yet verified.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran is seeking to establish service connection for 
moderate obstructive lung defect.  A review of the claims file 
reveals that the Veteran has periods of active service, as well 
as possible periods of Active Duty for Training (ACDUTRA) and 
Inactive Duty for Training (INACDUTRA).  Service connection may 
be granted for any current disability that is the result of a 
disease contracted or an injury sustained while on active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2010).  Service connection may also be 
granted for a disease diagnosed after discharge, where all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  Additionally, and particularly relevant to this Veterans 
claim, service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty training (ACDUTRA), or for injury, but not disease, 
incurred in or aggravated while performing inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. 
§ 3.6 (2010).

The Board has thoroughly reviewed the available evidence in the 
claims file and the dates and types of service of this Veteran 
are unclear.  On a Veteran's Application For Compensation Or 
Pension (VA Form 21-526), the Veteran reported entry into the 
National Guard in September 1990.  An Armed Forces Of The United 
States Report Of Transfer Or Discharge (DD Form 214) showing 
active duty between August 1991 and January 1992, there is a 
notation of four months of prior active service, and eight months 
of prior inactive service.  On a DD Form 214 showing active duty 
between February 1995 and September 1995, there is a notation of 
one year and two months of prior active service, and three years 
and four months of prior inactive service.  In other words, there 
are many years of National Guard service, yet verification as to 
the type of service, ACDUTRA or INACDUTRA, is not apparent from 
the record and no effort to clarify such information has been 
undertaken.  Such information is in the possession of a Federal 
department or agency and, therefore falls under the 38 C.F.R. 
§ 3.159(c)(2) duty to assist.  

Also under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the 
Veteran in obtaining service treatment records.  A review of the 
claims file in this case shows that the only service treatment 
records associated with the file are dated in 1994 and 1995.  No 
effort to obtain the complete record has yet been undertaken; 
therefore, a remand is required in this regard.

Finally, the Board notes that the Veteran was afforded a VA 
examination in November 2005.  The examiner, based upon physical 
examination and X-ray evidence, confirmed that the Veteran had a 
diagnosis of moderate obstructive lung defect.  However, the 
examiner was not asked to render an opinion as to the etiology of 
this diagnosis.  Considering that the claims file is yet to be 
fully developed, the examiner was not given a full record to 
review in association with the examination.  A remand is required 
in order to afford the Veteran a new examination and to obtain a 
nexus opinion.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  In the 
examination report, the examiner must opine as to whether it is 
at least as likely as not that the Veteran's currently diagnosed 
lung disorder is related to or had its onset in service, to 
include an opinion as to whether the condition initially 
manifested during a period other than active service, ACDUTRA, or 
INACDUTRA, and was aggravated during any subsequent period of 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the Veteran's 
service personnel records from the United 
States Army and/or National Guard to 
ascertain the Veteran's dates of active 
service, ACDUTRA, and INACDUTRA, from 
September 1990 to the present.  The Board 
notes that a statement showing only 
retirement points, and not specific states 
noting whether those dates were ACDUTRA or 
INACDUTRA, will not be sufficient to achieve 
this remand order.  

2.  The RO/AMC shall obtain all service 
treatment records not already associated with 
the claims file.

3.  The RO/AMC shall then afford the Veteran 
a VA examination to determine the current 
nature, as well as the etiology, of her 
asserted current lung disorder.  The complete 
claims file must be provided to and reviewed 
by the examiner.

Following physical examination of the Veteran 
and a review of the claims file, the examiner 
shall provide an opinion as to whether it is 
at least as likely as not (i.e., probability 
of 50 percent) that the Veteran's current 
lung disorder was caused by any event of her 
service, was otherwise manifested during 
service, or if not incurred during service, 
was otherwise aggravated by service.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.  2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A.  § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


